         Case 1:21-cv-10952-LTS Document 32 Filed 07/26/21 Page 1 of 3




                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF MASSACHUSETTS

 DENNIS WHITE                                        )
                                                     )
                        Plaintiff,                   )
                                                     )
                v.                                   )      Civil Action No.: 1:21-CV-10952- LTS
                                                     )
 CITY OF BOSTON and ACTING                           )
 MAYOR KIM JANEY,                                    )
                                                     )
                        Defendants.                  )
                                                     )
                                                     )

                DEFENDANTS’ MOTION TO EXTEND DEADLINES ON
                      PLAINTIFF’S MOTION TO AMEND

       Pursuant to Rule 6(b) of the Federal Rules of Civil Procedure and Local Rule 7.1,

Defendants City of Boston and Acting Mayor Kim Janey (“Defendants”) hereby move to extend

the current deadlines for briefing on Plaintiff Dennis White’s (“Plaintiff”) Motion to Amend the

Complaint. In support of their motion, the Defendants state as follows:

   1. On June 30, 2021, Plaintiff filed a Motion to Amend his Complaint.

   2. On July 7, 2021, the Court granted the Parties’ Joint Motion for Extension of Time to file

       responses to Defendants’ Motion for Judgment on the Pleadings and Plaintiff’s Motion to

       Amend (Dkt. 23).

   3. Plaintiff intends to file another motion to amend his Complaint to include state

       discrimination claims that are currently pending at the Massachusetts Commission

       Against Discrimination (“MCAD”). Plaintiff’s counsel has informed the MCAD that

       Plaintiff wishes to file the claims in federal court prior to the 90-day period.

   4. Following the scheduling conference conducted before this Court on July 22, 2021,

       during which Plaintiff’s counsel requested that Defendants respond to Plaintiff’s state
      Case 1:21-cv-10952-LTS Document 32 Filed 07/26/21 Page 2 of 3




   claims that are currently pending before the MCAD (but are not properly before the

   federal court at this time), counsel for the parties met and conferred via email and

   conference call on July 23 and 26, 2021. Plaintiff’s counsel did not agree to extend the

   deadlines and consolidate the briefing schedule as detailed herein.

5. In order to avoid briefing on two motions to amend that are likely to overlap, and to allow

   the parties to address all claims in an efficient manner in furtherance of judicial economy,

   Defendants request an extension of the deadlines regarding Plaintiff’s pending Motion to

   Amend until after Plaintiff files his new motion to amend.

6. Specifically, Defendants request that the briefing schedule agreed to during the July 22,

   2021 Scheduling Conference (Dkt. 31) be suspended, pending Plaintiff’s filing of a new

   motion to amend.

7. Defendants also request that the Court set the following schedule for the Plaintiff’s new

   motion to amend, which follows the framework of the briefing schedule agreed to by the

   Parties and set by the Court during the July 22, 2021 Scheduling Conference (Dkt. 31):

       a. Defendants will file their opposition to Plaintiff’s new motion no later than 14

           days after Plaintiff files the new motion to amend, and will adhere to a 30-page

           limit;

       b. Plaintiff will file his reply to Defendants’ opposition within 21 days thereafter,

           and will adhere to a 30-page limit; and

       c. Defendants will file any sur-reply within 14 days thereafter, and will adhere to a

           5-page limit.




                                            2
          Case 1:21-cv-10952-LTS Document 32 Filed 07/26/21 Page 3 of 3




Dated: July 26, 2021                             Respectfully submitted,

                                                  City of Boston and
                                                  Acting Mayor Kim Janey

                                                  By their attorneys,
                                                  /s/ Brian T. Kelly___________________
                                                  Brian T. Kelly (BBO No. 549566)
                                                  Kathleen C. Burns (BBO No. 670564)
                                                  Lauren A. Maynard (BBO No. 698742)
                                                  NIXON PEABODY LLP
                                                  53 State Street
                                                  Boston, MA 0210
                                                  (617) 345-1000
                                                  bkelly@nixonpeabody.com
                                                  kburns@nixonpeabody.com
                                                  lmaynard@nixonpeabody.com




                                     CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing was filed electronically on July 26, 2021,

 and thereby delivered by electronic means to all registered participants as identified on the

 Notice of Electronic Filing.


                                                             /s/ Brian T. Kelly
                                                             Brian T. Kelly

                                LOCAL RULE 7.1(A)(2) CERTIFICATION

       I hereby certify that counsel for the defendants conferred with counsel for the plaintiff in

an attempt to resolve or narrow the issues raised by this motion.

                                                               /s/ Brian T. Kelly
                                                               Brian T. Kelly




                                                 3
